Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2001

Montrose Med'l Group v. Bulger
Precedential or Non-Precedential:

Docket 00-3430




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Montrose Med'l Group v. Bulger" (2001). 2001 Decisions. Paper 105.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/105


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        UNREPORTED

                  IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                           No. 00-3430
                         ________________

                     MONTROSE MEDICAL GROUP
                  PARTICIPATING SAVINGS PLAN;
          MONTROSE GENERAL HOSPITAL, INC., Appellants

                               v.

               RICHARD A. BULGER; WALTER GARVEY;
           MUTUAL LIFE INSURANCE COMPANY OF NEW YORK

                               v.

           MUTUAL LIFE INSURANCE COMPANY OF NEW YORK;
           RICHARD A. BULGER, Third-Party Plaintiffs

                               v.

             EUDORA BENNETT; MONTROSE MEDICAL ARTS
              PHARMACY, INC.; MEDICAL ARTS NURSING
   CENTER, INC.; MEDICAL ARTS CLINIC, Third-Party Defendants
             _______________________________________

         On Appeal From the United States District Court
             For the Middle District of Pennsylvania
                   (D.C. Civ. No. 94-cv-02141)
    District Judge: Honorable Thomas I. Vanaskie, Chief Judge
            _________________________________________

                    Argued: November 30, 2000
             Before: BECKER, Chief Judge, and MAGILL,


                       ___________________

                      ORDER AMENDING OPINION
                      ______________________

     The slip opinion filed on March 22, 2001 in the above case is hereby
amended as
follows:
     1. On page 14, first paragraph, lines 11-12, the cite to the case
should read Ryan
Operations, 81 F.3d at 361.
     2. On page 23, at the beginning of the indented material, the word
Bulger should
be preceded by quotation marks.
     3. On page 25, second line from the bottom, the word Hospital should
be replaced
with Hospital's.
                             BY THE COURT:

                             /s/ Edward R. Becker
                             Chief Judge

Dated:   May 16, 2001